Case 3:18-cV-00854-HTW-LRA Document 1 Filed 12/10/18 Page 1 of 2

UN|TED STATES COURT FOR THE 5TH ClRCUlT lN THE SOUTHERN DlSTRlCT OF

     
     

 

 

 

 

MlSSlSSlPPl.
Zort'i N. Rush
V ?:{YCVX§[;¢'H l.LU'LZ/j
Open Arms Healthcare Center
southeast clermont-mississippi `
C|VlL COMPLAINT F l|,_E_Q
l.PARTiEs To coMPLAiNT DEC 1 o 2913
AR`|"HUR JOHNSTON
DEPUTY

 

A.PLA|NT|FF- Zorri N. Rush
6912 Mount Vernon Rd
Eupora, MS 39744
6627531249

zorrirush@hotmail.com

B.DEFENDANT- Open Arms Healthcare Center
805 East River Place
Jackson, MS 39202
(601) 500-7660

ll. JUR|SDICT|ON

Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or
treaties is a federal question case. Defendants in this case are charged with denying services
to an individual with disabilities in violation of the Arnericans with Disabi|ities acts.. The amount
in controversy exceeds $75,000.

ltl. STATEMENT OF CLA|M

Defendant discharged plaintiff in this case for reasons related to mental health disabilities The
defendant did so in a medical capacity that prevented medical care and disrupted treatment
plans for chronic lifelong health concerns. Defendant admit cause of action (discharge) was
related to disabilities

IV. REL|EF

A, |ssue a summons directing the defendant to appear before the court.

‘Pa§alo@§

Case 3:18-cV-00854-HTW-LRA Document 1 Filed 12/10/18 Page 2 of 2'

B. Order the defendant to submit a certified copy of the transcript and reoord, including
evidence upon which the findings and decision to discharge patient are based.
C. Grant any further relief as may be just and proper under the circumstances of this case.

Under Federal Rule of Civil Procedure 11 , by signing below, l certify to the best of my knowledge, information, and
belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of Iitigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modilj/ing, or reversing existing law,' (3) the factual contentions have evidentiary support or, if specifically
so identitied, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11. l agree to provide the Clerk's Ottice with
any changes to my address where case-related papers may be served. I understand that my failure to keep a
current address on tile with the Clerk's Ofi‘ice may result in the dismissal of my case.

Date of signing:the 4th day of December 2038

 

signature'ofpiainurr j`%
Printed Name of Plaintiff Zorri N. Rush

 

wade

